IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-21-00142-CV

                      IN THE INTEREST OF JUSTIN G. DART,
                               AN ADULT CHILD



                           From the 18th District Court
                              Johnson County, Texas
                          Trial Court No. DC-D202000943


                               ABATEMENT ORDER


       The reporter’s record in this appeal was due on July 30, 2021. We have not received

the complete record; a volume, to be prepared by Norma Rico, is still missing. On

September 8, 2021, the Clerk of this Court notified Norma that her volume of the record

had not been filed. Norma was instructed to contact the Clerk within 10 days from the

date of the letter.

       On September 22, 2021, the Court was informed by voicemail that Norma had been

sick and was trying to obtain exhibits to file with her part of the record. By the voicemail,

Norma requested a one to two days’ extension. Norma could not be reached by telephone

but a voicemail was left for her the same day that the Court required a written request
for an extension of time to be filed with the Court. We have not received a written request

for an extension of time by Norma to file her portion of the record.

        It is the joint responsibility of this Court and the trial court to ensure the timely

filing of the record on appeal. TEX. R. APP. P. 35.3(c). Accordingly, this appeal is ABATED

to the trial court to determine, within 14 days from the date of this Order, what needs to

be done to obtain the portion of the reporter’s record which this Court has been

unsuccessful in obtaining.

        The trial court clerk is ORDERED to prepare and file a supplemental clerk's record

containing the written findings and orders of the trial court, if any, in this Court within

14 days from the date of a hearing, if any.

        Further, the trial court's official reporter is ORDERED to prepare and file with the

Clerk of this Court a record of any hearing held regarding this abatement order within

14 days from the date of a hearing, if any.


                                           PER CURIAM
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal abated
Order issued and filed October 13, 2021
[RWR]




In the Interest of Dart                                                                Page 2